EXHIBIT A-4 KEYSPAN NEW ENGLAND, LLC LIMITED LIABILITY COMPANY OPERATING AGREEMENT THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF KEYSPAN NEW ENGLAND, LLC (this Agreement) is made as of the day of , 2002 (the Effective Date) by KeySpan Corporation, a New York corporation (KeySpan), and each Person, if any, subsequently admitted to the Company as a member in accordance with the terms hereof. These Persons shall be referred to herein collectively as Members and individually as a Member. KeySpan New England, LLC (the Company) was established pursuant to a Certificate of Formation filed with the Secretary of State of the State of
